DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 9-12 of the Remarks filed October 21, 2020, with respect to Claims 1-12, 14-15 and 18-23 have been fully considered and are persuasive.  The rejections of Claims 1-12, 14-15 and 18-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-12, 14-15 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system for handling conflicting frameworks and classes.  More specifically, the claims recite receiving an application classloader indicating a child application-defined classloader, creating a framework-defined classloaders comprising a class that conflicts with a class in the application-defined classloader, creating a framework-termination classloader that is a parent classloader of the framework-defined classloader, and replacing the application classloader with a new application classloader using a reflection function, wherein the new application classloader is configured to send, to one of the application classloader or a framework-defined classloader, a request for a requested class, and further wherein the framework-defined .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194